DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 7/7/2022, overcomes the examiner’s rejection.  He allows claims 1-5, 7, 9-10, 12-16, 18, 20-21, 23-26, 28, 30-34, 37-38 and 40-42 and cancels claims 6, 8, 11, 17, 19, 22, 27, 29, 35-36 and 39.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.
2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of wireless communication performed by a network entity to comprise generating a wakeup signal for at least one user equipment (UE) of a UE group, 
> The ability for wherein at least one of a portion of a UE group identifier associated with the UE group or a portion of a cell identity associated with the UE group is identified by a preamble of the wakeup signal, 
> The ability for wherein a scrambling sequence of the preamble is based, at least in part, on a system frame number (SFN) and one or more of the portion of the UE group identifier or the portion of the cell identity, 
> The ability for wherein a cyclic shift of the preamble identifies the portion of the UE group identifier, 
> The ability for wherein the wakeup signal is detected based on an operating condition of the at least one UE, 
> The ability for wherein the operating condition includes an extended discontinuous reception (eDRX) cycle of the at least one UE, and 
> The ability for wherein the wakeup signal is composed of a sequence that is repeated over multiple resource blocks within a narrowband; and 
> The ability for transmitting the wakeup signal to the at least one UE.

5.  Note that prior art Ghosh, {Sayana or Shanmugam or Han}, Park and {Zalewski or Bradley}, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414